Citation Nr: 1434197	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-33 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for residuals of perforated tympanic membrane, left ear.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to October 1945.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions issued by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  In this regard, the Veteran should be provided a VA examination in connection with his claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, service connection is already in effect for tinnitus and bilateral hearing loss, and significant noise exposure during service is conceded.  On the June 2011 VA examination report the examiner indicates that the Veteran has some reduced mobility of the tympanic membrane on the left ear.  The record also contains lay statements from the Veteran that he has symptoms related to a punctured left eardrum.  The medical record in conjunction with the Veteran's lay statements suggests that he has a disability of the left ear tympanic membrane that may be associated with an in-service event.  

There has been no VA examination to determine the nature and likely etiology of the claimed residuals of perforated tympanic membrane, left ear.  Thus, the Board finds that an examination is needed. 

Moreover, the RO scheduled the Veteran for a VA examination to determine the current severity of the service-connected bilateral hearing loss disability; however, the Veteran failed to report for the scheduled examination due to the weather.  The Board considers this to be good cause for missing the scheduled examination.  Thus, during the audiological examination scheduled for the service connection claim, the examiner is also asked to evaluate the severity of the service-connected bilateral hearing loss.  

Additional information as specified below should also be solicited from the private clinicians who submitted copies of hearing tests performed on the Veteran.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the private clinicians who provided copies of the Veteran's hearing tests (Bacharach Institute for Rehabilitation and Cape May County Hearing Aid Dispensary) and request comment on the following. 
(a) Were the hearing tests conducted by a state-licensed audiologist?
(b) Was a controlled speech discrimination test (Maryland CNC) part of the testing, and if so, what were the results?
(c) If possible, please convert the graphical representation of the pure tone audiometry test into a numerical representation.
If the private clinicians require copies of the hearing tests in the Veteran's claims file, such should be provided.   

2.  After the above has been accomplished, schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of the claimed residuals of perforated tympanic membrane of the left ear and to evaluate the current severity of bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner is asked to determine if the Veteran has any current disability of the left ear tympanic membrane, and if so, to offer an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current disability of the left ear tympanic membrane is due to an event or incident of the Veteran's period of active service.  

The examiner is further asked to detail the current severity of the Veteran's bilateral hearing loss, to specifically include:  (1) pure tone thresholds at the relevant frequencies, (2) speech discrimination testing, and (3) the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim/claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

